Citation Nr: 1445990	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-10 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent prior to May 16, 2011 for disability due to sporadic spino-muscular atrophy in the left lower extremity. 

2.  Entitlement to an initial evaluation in excess of 20 percent prior to May 16, 2011 for disability due sporadic spino-muscular atrophy in the right lower extremity. 

3.  Entitlement to an initial evaluation in excess of 20 percent prior to May 16, 2011 for disability due sporadic spino-muscular atrophy in the left upper extremity. 

4.  Entitlement to an initial evaluation in excess of 10 percent prior to May 16, 2011 for disability due sporadic spino-muscular atrophy in the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1968. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs Regional Office located in Los Angeles, California (RO).  In January 2007 rating decision, the RO awarded service connection for sporadic spino-muscular atrophy (claimed as muscle pain and weakness with degeneration) and assigned a single 30 percent evaluation under Diagnostic Code 8023, effective from March 5, 2002 (date of the claim).  The Veteran appealed the initial assigned rating. 

By the way of a March 2008 rating decision, the RO, pursuant to the Note following Diagnostic Code 8023, determined that separate evaluations were warranted for each extremity affected by the Veteran's sporadic spino-muscular atrophy disability.  The RO re-characterized the initial 30 percent evaluation as sporadic spino-muscular atrophy disability in the left lower extremity, and awarded a separate 20 percent evaluation for right lower extremity, a separate 20 percent evaluation for left upper extremity, a separate 10 percent evaluation for right upper extremity.  Each separate disability evaluation was effective from March 15, 2002, the original date of claim.  The Veteran received a combined 60 percent evaluation for disability due to his sporadic spino-muscular atrophy disability affecting all four of his extremities.  The Veteran specifically stated that he wished to continue his appeal for the assigned evaluations. 

In a November 2011 rating decision, the RO increased each of the assigned evaluations to 30 percent for sporadic spino-muscular atrophy in the right lower extremity, in the left upper extremity and in the right upper extremity which are all effective from May 16, 2011, the date of a VA examination report.  The Veteran received a combined rating of 80 percent effective from May 16, 2011 for his disabilities due to service-connected spino-muscular atrophy in both upper and lower extremities.  In a November 2011 supplemental statement of the case (SSOC), the RO continued the currently assigned 30 percent evaluation for sporadic spino-muscular atrophy in the right lower extremity, in the left upper extremity.  

In a July 2012 correspondence, the Veteran stated that he was satisfied with his current assigned combined rating of 80 percent for his sporadic spino-muscular atrophy disability and he only wished to appeal the issue of entitlement to increased ratings for the period prior to May 16, 2011.  The Veteran's wishes were confirmed by his Representative in a December 2012 correspondence.  As the Veteran has indicated his intent to limit the appeal to his dissatisfaction with the assigned effective date of the increased ratings, the Board is not required to consider other ratings for his disabilities due sporadic spino-muscular atrophy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the issues on appeal have been re-characterized as listed on the title page of this decision.

The Board acknowledges that the Veteran's representative, on the Veteran's behalf, asserted that entitlement to an effective date prior to April 2, 2008 for award of a total disability rating due to individual unemployability (TDIU) is part and parcel to the Veteran's appeal of an initial assigned evaluation for sporadic spino-muscular atrophy, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in an August 2010 rating decision, the Veteran was awarded entitlement to TDIU, effective from April 2, 2008.  The Veteran was specifically notified of his appellate rights at that time, but neither the Veteran nor his representative submitted a timely notice of disagreement as to the effective date assigned for the award of TDIU.  See 38 C.F.R. § 20.201 (a notice of disagreement is timely when it is filed within one year of the adverse decision).  As such, the Board lacks jurisdiction over the matter of an earlier effective date for entitlement to TDIU. 

The Board also acknowledges that additional evidence has been associated with the claims folder since the matter on appeal was last adjudicated in a January 2012 supplemental statement of the case (SSOC).  Notably, the additional evidence involves medical records, including an April 2013 VA muscle examination that regards the level of severity of the Veteran's disability during a period that comes well after the restricted period under appeal.  Essentially, the additional evidence associated with the claims folder since January 2012 is not relevant to the Veteran's claim for a combined evaluation in excess of 60 percent prior to May 16, 2011.  As such, the Board finds it is not prejudicial to the Veteran consider his claim at this time.  38 C.F.R. § 20.1304(c) (2013).

The Veteran's representative, on the Veteran's behalf, has asserted entitlement to special monthly compensation (SMC) for loss of use of the right foot and/or left foot.  The Board notes that the record also shows that the Veteran believes that his urinary problems are secondary to his service-connected sporadic spino-muscular atrophy.  See October 2006 VA examination report and subsequent VA treatment records.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the entire period prior to May 16, 2011, the Veteran's disability due to sporadic spino-muscular atrophy (SMA), involves impairment of his left lower extremity, so as to result in marked muscle atrophy, decreased muscle strength, absent reflexes, difficulty with balance, and decreased sensation, and can be described as no more than severe incomplete paralysis. 

2.  For the entire period prior to May 16, 2011, the Veteran's disability due to sporadic spino-muscular atrophy (SMA), involves impairment of his right lower extremity, so as to result in some muscle atrophy, decreased muscle strength, absent reflexes, difficulty with balance, and decreased sensation, and can be described as no more than severe incomplete paralysis.

3.  For the entire period prior to May 16, 2011, the Veteran's disability due to sporadic spino-muscular atrophy (SMA), involves impairment of his left upper extremity, so as to result in mild muscle atrophy, decreased muscle strength, absent reflexes, difficulty with grip, and decreased sensation, and can be described as no more than severe impairment, and can be described as no more than severe incomplete paralysis.

4.  For the entire period prior to May 16, 2011, the Veteran's disability due to sporadic spino-muscular atrophy (SMA), involves impairment of his right upper extremity, so as to result in some muscle atrophy, decreased muscle strength, absent reflexes, and decreased sensation, and can be described as no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 30 percent for disability due to sporadic spino-muscular atrophy in the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 4.71a, 4.124a, Diagnostic Codes 8023, 8521 (2013).

2.  The criteria for entitlement to an initial evaluation of 30 percent, and not higher, for disability due to sporadic spino-muscular atrophy in the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 4.71a, 4.124a, Diagnostic Codes 8023, 8521 (2013).

3.  The criteria for entitlement to an initial evaluation of 30 percent, and not higher, for disability due to sporadic spino-muscular atrophy in the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 4.71a, 4.124a, Diagnostic Codes 8023, 8516 (2013).

4.  The criteria for entitlement to an initial evaluation of 30 percent, and not higher, for disability due to sporadic spino-muscular atrophy in the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 4.71a, 4.124a, Diagnostic Codes 8023, 8516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the claim for a higher initial rating, such claim arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to the initial rating claim. 

Regarding the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified an available post-service treatment records have been secured. 

The Veteran has been evaluated by VA in conjunction with his claim in November 2003, October 2006 and in July 2009.  The examination reports has been reviewed and found to be adequate, as it addresses the Veteran's symptoms in relation to the rating criteria, and neither the Veteran nor his representative contend otherwise.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 . After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

 A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The RO initially awarded service connection for the Veteran's sporadic spino-muscular atrophy (SMA) (claimed as muscle pain and weakness with degeneration) and assigned a single 30 percent evaluation, the minimum, under Diagnostic Code 8023, effective from March 5, 2002 (date of the claim).  As reflected in a March 2008 rating decision, the RO determined that separate evaluations were warranted for each extremity affected by the Veteran's SMA disability and evaluated each extremity based on the severity of peripheral nerve involvement.  The RO re-characterized the initial 30 percent evaluation as SMA disability in the left lower extremity, and awarded a separate 20 percent evaluation for right lower extremity, a separate 20 percent evaluation for left upper extremity, a separate 10 percent evaluation for right upper extremity.  The lower extremities were rated based on the criteria for incomplete paralysis of the common peroneal nerve under Diagnostic Code 8521 and the upper extremities were rated based on the criteria for incomplete paralysis of the ulnar nerve under Diagnostic Code 8516.  Each separate disability evaluation was effective from March 15, 2002, the original date of claim.  

The Veteran has received a combined 60 percent evaluation for disability due to his SMA disability affecting all four of his extremities prior to May 16, 2011.  He has specifically stated that he only wishes to appeal the assigned evaluations prior to May 16, 2011, and as such, this determination is limited to the evaluation of his disability for the period prior to May 16, 2011. 

Governing regulation for diseases involving neurologic conditions provides that disability from the following diseases (including progressive muscular atrophy) and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a. Consideration should be afforded to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations, referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities form neurologic lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

Diagnostic Code 8023 provides that progressive muscular atrophy, which provides a minimum rating of 30 percent.  A Note for Diagnostic Codes 8000 to 8025 provides that ratings in excess of the prescribed minimum rating may be assigned for ascertainable residuals, and the diagnostic codes utilized as bases of evaluation should be cited in addition to the codes identifying the diagnoses.  In other words, a higher rating may be assigned based upon the combined evaluations of the residuals of the Veteran's SMA.  See 38 C.F.R. § 4.124a.

Diagnostic Code 8521provides for the rating for paralysis of the external popliteal nerve.  Mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis is rated as 20 percent disabling, and severe incomplete paralysis is rated as 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes, is rated as 40 percent disabling.  38 C.F.R. § 4.124a.

Diagnostic Code 8516 provides for the rating for paralysis of the ulnar nerve, 10, 20, and 30 percent evaluations for the minor arm and 10, 30, and 40 percent evaluations for the major arm are assigned where there is mild, moderate, and severe incomplete paralysis of the ulnar nerve of the extremities, respectively.  The highest 50 (minor) and 60 (major) percent evaluations are assigned when there is complete paralysis of the ulnar nerve of the minor and major upper extremities, respectively, with the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened.  38 C.F.R. § 4.124a. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

In this case, the Veteran seeks higher initial evaluations for his disability due to SMA involving his right and left lower extremities and his right and left upper extremities for the period prior to May 16, 2011.  A review of the claims folder reflects that for the applicable period under appeal, the Veteran has continuous received VA treatment for his disability and his disability has been evaluated three times by VA. 

VA treatment records show that the Veteran has a long history of treatment for complaints of muscle weakness and cramping in his legs, which has progressively worsened over the years.  By 1999, the Veteran's SMA began to involve his upper extremities.  An August 1999 VA neurology consultation report shows that the Veteran reported that he was no longer able to climb stairs without assistance and he required the use of a cane to ambulate.  He also reported a new onset of decreased muscle strength in his upper extremities.  Clinical evaluation revealed that the Veteran had normal muscle tone and there was no obvious muscle atrophy in his extremities, but the Veteran had decreased reflexes.  An August 1999 VA EMG of the left upper extremity and both lower extremities revealed evidence of decreased muscle insertional activity and evidence consistent with chronic denervation.  It was noted that the Veteran's left side was worse than his right.  A July 2001 VA neurologic consultation report shows the Veteran presented with complaints of increased muscle weakness, especially in his lower extremities.  Clinical evaluation revealed findings of atrophy in calf muscles of the lower extremities and absent reflexes in all four extremities.  The VA physician observed that the Veteran walked with a waddling gait, and he was unable to walk on heels, toes or in tandem.  

VA treatment records dated in 2003 show the Veteran presented with complaints of increased muscle weakness in the upper extremities, and in particular, he described muscle atrophy in his triceps and he had difficulty swinging his arms.  These records show that the Veteran reported that he was fired from his desk job because his supervisors were worried that he would fall down the stairs and become a liability.  A July 2003 VA clinical evaluation revealed findings of absent reflexes, decreased muscle strength in the left upper extremity, and atrophy in both thighs and in the left shoulder.  

In November 2003, the Veteran was afforded his first VA (QTC) neurology examination.  That examination report shows that the Veteran complained of muscle weakness and spasms in his legs that caused him to fall occasionally.  He also complained of weakness in his arms, where he was unable to hold or carry items with his left arm.  On clinical evaluation, the VA examiner observed that the Veteran had some loss of muscle bulk in all four extremities, and there was more muscle atrophy in his left lower extremity than in his right lower extremity.  There was also evidence of decreased sensation, decreased motor strength, and absent reflexes in all four extremities.  

Subsequent VA treatment records in 2005 and 2006 show that the Veteran's SMA was considered progressive and debilitating in nature, and it had resulted in profound muscle weakness in both of the Veteran's lower extremities and his left upper extremity.  He had difficulty rising from a seated position in a chair and he was unable to walk without use of a cane.  It was noted that the Veteran could not hop on one foot due to weakness in his lower extremities.  See February 2005 and February 2006 VA neurology consultation report.  

An October 2006 VA neurology examination report shows that the Veteran reported having difficulty climbing steps and walking more than 50 yards without stopping, and he complained of weakness in his left arm.  The Veteran reported that he lived independently in his home, but he required help with cleaning his home.  He was able to cook and to go grocery shopping, but he was limited what he could carry.  On clinical evaluation, the VA examiner observed that the Veteran had difficulty walking without the use of a cane.  There was no evidence of vision or speech impairment.  The Veteran had mild atrophy in his left and right upper extremities, but there was no evidence of decreased muscle strength.  He had mild atrophy in the left leg, and decreased muscle strength bilaterally.  He had absent ankle and knee reflexes bilaterally and absent bicep reflexes bilaterally, and he had decreased sensation in all four extremities.  A diagnosis of sporadic spino-muscular atrophy, type 4, was provided.  The VA examiner noted that there was also evidence of peripheral neuropathy which was likely related to his service-connected diabetes mellitus.

VA treatment records dated in 2007, 2008 and 2009 show that the Veteran continued to seek treatment for his SMA and complaints of muscle weakness and atrophy in his extremities.  These records show he reported an increasing number of falls due to muscle weakness and spasms in his lower extremities.  He also began to complain of shooting pain in his left buttocks and right shoulder pain.  The Veteran reported that he was no longer able to carry his groceries into the house and he had to pull them inside on a towel.  

The Veteran underwent another VA neurology examination in July 2009, in which the severity of his SMA disability was evaluated.  The examination report shows that the Veteran complained of muscle weakness in both legs and his left arm.  He reported that he had difficulty walking more than 100 feet without stopping, and he had trouble stepping up on curbs and stairs.  Clinical evaluation revealed evidence of decreased muscle strength in all four extremities, worse in the legs than in the arms, and absent reflexes in all four extremities.  The VA examiner marked that there was no evidence of muscle atrophy, but normal muscle tone in all four extremities.  A diagnosis of sporadic spino-muscular atrophy, type 4 was confirmed.  The VA examiner noted that the Veteran's disability caused him mild to moderate impairment in most activities of daily living and prevented him from exercising.  The VA examiner concluded that the Veteran's weakness and lack of endurance in his upper extremities did not result in coordination impairment, but his use of his lower extremities was significantly impaired as result of his disability.  

Subsequent VA treatment records show that the Veteran continued to report difficulty with ambulation and he had to seek VA emergency medical treatment in March 2010 for injuries related to a fall.  A June 2010 VA neurology consultation report shows that he Veteran had muscle weakness in all four extremities, which was worse in his lower extremities than in his upper extremities.  He had decreased muscle strength and absent reflexes.  It was felt that the Veteran's SMA disability was disabling and prevented him from being employed.  A later VA EMG report revealed that the Veteran had progressive muscle weakness in both lower extremities and in his left upper extremity. 

Initially, the Board notes that the medical evidence of record demonstrates that the Veteran has been diagnosed with sporadic spino-muscular atrophy and peripheral neuropathy in his extremities.  The amount of neurologic involvement related to his peripheral neuropathy as opposed to service connected SMA has not been determined.  Where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Hence, the Board will attribute all neurological symptoms in each extremity to SMA.

Based on a review of the evidence of record, the Board finds that the competent medical and lay evidence does not support an initial evaluation in excess of 30 percent for disability due to SMA in the left lower extremity, but does support initial separate evaluations of 30 percent for right lower extremity and for each upper extremity, for the entire period prior to May 16, 2011.  The Board acknowledges that the evidence of record does demonstrate the Veteran's SMA disability increased in severity throughout the period under appeal; however, at no point does the competent evidence demonstrate that evaluations in excess of 30 percent for each extremity are warranted.  Therefore, the application of staged ratings under Hart for the period prior to May 16, 2011 is not warranted.

Lower Extremities 	

The Veteran seeks an evaluation in excess of 30 percent for his disability due to SMA in his left lower extremity prior to May 16, 2011.  As noted above, the Veteran's SMA disability is evaluated under Diagnostic Code 8023, which provides that residuals of his disability affecting each extremity may be evaluated separately under an appropriate diagnostic code.  Here, the Veteran's disability has been evaluated under Diagnostic Code 8521 for impairment of the common peroneal nerve.  

Under Diagnostic Code 8521, a 30 percent evaluation is awarded for severe incomplete paralysis, and a higher, 40 percent evaluation, is awarded for complete paralysis of the external popliteal nerve, foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.

The Board will first consider the Veteran's disability in his left lower extremity.  Throughout the entire period prior to May 16, 2011, the Veteran's disability due to SMA in his left lower extremity has been manifested by no more than marked muscle atrophy, decreased muscle strength, absent reflexes, difficulty with balance, and decreased sensation.  This symptomatology is consistent with the current assigned 30 percent evaluation for severe incomplete paralysis assigned under Diagnostic Code 8521 pertaining to the common peroneal nerve.  See 38 C.F.R. § 4.124a.   
 
Throughout the entire period prior to May 16, 2011, the Veteran's disability due to SMA in his right lower extremity has been manifested by no more than marked muscle atrophy, decreased muscle strength, absent reflexes, difficulty with balance, and decreased sensation.  The Board finds that this symptomatology is more consistent with severe impairment which supports the assignment of the current 30 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Codes 8023, 8521. 

Although the Veteran has consistently reported, and the medical evidence suggests, that his symptomatology in his left lower extremity is worse than his right lower extremity, the Board cannot ignore the clinical evidence that shows objective findings of muscle atrophy in the calf muscles, decreased muscle strength, absent reflexes, abnormal gait, and decreased sensation shown in each of the three VA examinations reports.  See November 2003, October 2006 and July 2009 VA examination reports.  Resolving any doubt in the Veteran's favor, the Board finds that the clinical evidence of record more closely approximates severe incomplete paralysis in the right lower extremity, which supports the award of a 30 percent evaluation under Diagnostic Code 8521.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8023, 8521. 

At no point does the medical evidence of record demonstrate that an evaluation in excess of 30 percent is warranted for each of his lower extremities during the period prior to May 16, 2011.  VA medical records have consistent reflected that the Veteran's disability in both of his lower extremities involves atrophy of the calf and thigh muscles with poor strength, as well as decreased sensation and absent reflexes.  None of these medical records suggest that the Veteran's symptomatology is more consistent with complete paralysis of nerves of the left or right leg such as foot drop or an inability to extend or abduct the foot or toes.  The Board acknowledges that the Veteran has competently reported that he has difficulty with stepping up on curbs and climbing stairs due to weakness in his lower extremities, which results in his loss of balance and falls.  However, none of the clinical evidence of record suggests that his disability is so severe as to involve foot drop or an inability to extend or abduct the foot or toes.  An increased rating is thus not warranted under Diagnostic Code 8521 or the other criteria pertaining to neurological impairment of the left leg at any time prior to May 16, 2011.  38 C.F.R. § 4.124a, Diagnostic Codes 8023, 2521. 

The Board has considered whether alternative Diagnostic Codes apply, however, there is no objective evidence of loss of motion in either the right or left lower extremity.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5261.  Instead, the evidence of record only reveals findings of weakness, decreased strength and absent reflects, which is more appropriately evaluated based on severity of peripheral nerve involvement.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent for each of the Veteran's lower extremities prior to May 16, 2011. 

The Board finds that the medical evidence described above reveals that the Veteran's disability in his left lower extremity does not support the assignment of an evaluation in excess of 30 percent at any point during the period prior to May 16, 2011, and an evaluation of 30 percent, and not higher, for disability due to his disability in the right lower extremity is warranted.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8023, 8521. 

Upper Extremities

The Veteran seeks an evaluation in excess of 20 percent for his disability due to SMA in the left upper extremity and an evaluation in excess of 10 percent for his disability due to SMA in his right upper extremity for the period prior to May 16, 2011.  His right upper extremity has been identified as his dominant (major) arm and his left upper extremity has been identified as his minor arm.  See October 2006 and July 2009 VA examination reports.   Under Diagnostic Code 8516 for rating paralysis of the ulnar nerve, 10, 20, and 30 percent evaluations for the minor arm and 10, 30, and 40 percent evaluations for the major arm are assigned where there is mild, moderate, and severe incomplete paralysis of the ulnar nerve of the extremities, respectively.  The highest 50 (minor) and 60 (major) percent evaluations are assigned when there is complete paralysis of the ulnar nerve of the minor and major upper extremities, respectively, with the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened.  38 C.F.R. § 4.124a. 

The Board will first consider the severity of the disability in the Veteran's left upper extremity. Throughout the entire period prior to May 16, 2011, the Veteran's disability due to SMA in his left upper extremity has been manifested by no more than mild muscle atrophy, decreased muscle strength, absent reflexes, difficulty with grip, and decreased sensation.  The Board finds that this symptomatology is more consistent with severe incomplete paralysis of the ulnar nerve in the left arm, which supports the assignment of a 30 percent evaluation under Diagnostic Code 8516.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8023, 8516. 

Although the evidence of record demonstrates that the Veteran's disability has increased during the applicable period under appeal, the Board cannot ignore the clinical evidence throughout the period which has consistently shown objective findings of some muscle atrophy, decreased muscle strength, absent reflexes, and reduced sensation.  See VA examination reports dated in November 2003, October 2006, and July 2009 as well as VA treatment records.  Throughout the period, the Veteran's VA medical record has shown his complaints of progressive weakness in his upper left extremity.  Both the November 2003 and  October 2006 VA examination reports show the Veteran complained of difficulty holding items in his left hand, and it was noted in an October 2007 VA treatment record that the Veteran was no longer able to carry his groceries into his house because of muscle weakness in his upper extremities.  Resolving any doubt in the Veteran's favor, the Board finds that the clinical evidence of record more closely approximates severe incomplete paralysis in the upper left extremity, which supports the award of a 30 percent evaluation under Diagnostic Code 8516.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8023, 8516. 

Throughout the period prior to May 16, 2011, the Veteran's disability due SMA in is his right upper extremity, so as to result in mild muscle atrophy, decreased muscle strength, absent reflexes, and decreased sensation.  This symptomatology is more consistent with moderate impairment of the major upper extremity which supports the assignment of a 30 percent evaluation under Diagnostic Code 8516.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8023 and 8516. 

Notably, the Veteran has consistently asserted, and the medical evidence demonstrates, that although the nature of the symptomatology in his extremities is similar, the severity of his symptoms and manifestations is shown to be worse in his left arm than in his right arm.  For example, while the evidence has demonstrated absent reflexes, decreased sensation some muscle atrophy, the Veteran has not complained of difficulty with his right hand grip.  Based on the foregoing, the Board finds that the Veteran's disability in his right upper extremity cannot be described as more than moderate in severity so as to support an evaluation in excess of 30 percent under Diagnostic Code 8516 for incomplete ulnar nerve.  See 38 C.F.R. § 4.124a.

At no point does the evidence of record support an evaluation in excess of 30 percent for the Veteran's disability due to SMA in either of his upper extremities prior to May 16, 2011.  The Veteran has manifested increasing difficulties with fine motor function, grip strength, and weakness in his left arm, but he has clearly not experienced symptoms that most nearly approximate complete paralysis in his left arm.  There is no evidence of a "griffin claw" deformity or very marked atrophy in either hands.  Rather, VA clinical examinations have only revealed some muscle atrophy in the upper extremities.  See November 2003 and October 2006 VA examination reports.  Moreover, at no point have any of the medical professionals evaluated the Veteran with complete paralysis of the left or right arm.  While the Veteran's treating VA medical professionals have described the Veteran's disability as involving profound muscle weakness in his left arm, the clinical evidence demonstrates that the Veteran only has reduced muscle grip strength (4/5) and some muscle atrophy in both upper extremities.  Also, the July 2009 VA examiner concluded that the Veteran's weakness and lack of endurance in his right arm caused no coordination impairment.  

The Board has considered whether alternative Diagnostic Codes apply, however, there is no objective evidence of loss of motion in the hands or wrists.  38 C.F.R. § 4.71a, Diagnostic Codes 5215, 5220-5230.  Although the evidence demonstrates that the Veteran has muscle atrophy, weakness, decreased strength, and absent reflexes, his symptomatology is more appropriately rated under the criteria for peripheral nerve involvement.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent each for the Veteran's upper extremity disabilities.

Based on a review of the evidence of record, the Board finds evaluations of 30 percent, and not higher, for each of the Veteran's disability due to SMA in his upper extremities is warranted.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8023, 8516. 

Other Considerations

The  Board has considered the potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the service-connected disabilities present such exceptional disability pictures that the applicable schedular criteria are inadequate. Rather, the VA schedular criteria for rating "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) takes into account each extremity affected as well as the severity of the impairment in each extremity.  Notably, higher evaluations are available for each extremity under the applicable diagnostic criteria.  There is no indication of alleged or observed symptomatology of the Veteran's disability due to sporadic spino-muscular atrophy in his upper and lower extremities that is not already generally recognized through the existing rating criteria.  The Board recognizes that the record demonstrates that the Veteran was terminated from his sedentary position because of difficulty climbing stairs and lack of balance due in his lower extremities.  However, such symptomatology has been considered above in finding that the Veteran's disability in his lower extremities is severe in nature.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   Notably, the Veteran is also service-connected for diabetes mellitus, bilateral knee disability, gastroesophageal reflux disease (GERD), and right shoulder disability.  His symptomatologies, to include continuous medication, loss of motion and instability, as well as episodic symptoms, are adequately addressed by the current assigned evaluations under the rating schedules.  In this case, he has not alleged additional symptoms or manifestations of these disabilities, either individually or in combination, that have not been taken into account by his assigned disability ratings.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

 In short, the rating criteria contemplated not only his symptoms but the severity of service-connected disabilities as are reflected by the currently assigned disability ratings.  Therefore, as the currently assigned ratings are adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for sporadic spino-muscular atropthy in the left lower extremity is denied. 

Entitlement to an initial evaluation of 30 percent, and not higher, for sporadic spino-muscular atrophy in the right lower extremity is granted, subject to the regulations governing the payment of monetary benefits.  

Entitlement to an initial evaluation of 30 percent, and not higher, for sporadic spino-muscular atrophy in the left upper extremity is granted, subject to the regulations governing the payment of monetary benefits.  

Entitlement to an initial evaluation of 30 percent, and not higher, for sporadic spino-muscular atrophy in the right upper extremity is granted, subject to the regulations governing the payment of monetary benefits.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


